DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed with an RCE dated 10/27/201 has been entered. Applicant amended claims 1and 9. Claims 1-7 and 9-20 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the model generator uses the new pressure profile to update the model used to authenticate the user” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “and wherein the model generator uses the new pressure profile to update the model used to authenticate the user” in claim 9. Claims 10-20 are rejected by virtue of dependency from claim 9. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation “wherein the model generator uses the new pressure profile to update the model used to authenticate the user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A model generator does not have a corresponding structure in the specification. Therefore, claim 9 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 9 recites the limitation "wherein the model generator uses the new pressure profile to update the model used to authenticate the user" in 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-20 are rejected by virtue of dependency from claim 9. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deli Wang et al. (PG-Pub. US 20160239652), hereinafter Wang, in view of Zhang et al. (PG-Pub. US 20110050394), hereinafter "Zhang", Son (PG-Pub. US 20170010707), and Afentakis.
Regarding claim 1: 
Wang teaches: a pressure recording method (¶ [0030] According to an embodiment, a method for authorizing and/or authenticating a user is schematically depicted in FIG. 1); 
comprising:
sensing a first pressure profile based on a user applying pressure to a pressure acquisition system (¶ [0030] “…The method includes measuring a pressure profile of the user in step 101”);
storing a first pressure profile associated with a user, the first pressure profile having been validated and associated with the user (FIG. 1, ¶ [0031] the previously obtained pressure profile may be treated as a known pressure profile of the user. The previously obtained pressure profile may be stored in a database that includes previously obtained pressure profiles of other users);
 in response to an occurrence of a user exerting pressure on a surface area coupled to a set of pressure sensors, receiving pressure sensor data (FIG. 1, ¶ [0030]… The method includes measuring a pressure profile of the user in step 101; ¶ [0032] in step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors);
using the pressure sensor data to generate a time-varying spatial pressure distribution that defines the occurrence (FIG. 1, ¶ [0032] in step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component; ¶ [0033] As used herein, a spatial pressure profile includes a plurality of values representing pressure at a plurality of locations (e.g., on a two-dimensional surface, or in a three-dimensional space) at any given time. Likewise, a temporal pressure profile includes a plurality of values representing pressure at a plurality of times on a given pressure sensor that represents a single location, point or pixel (this is equivalent to a time-varying spatial pressure distribution that defines an occurrence of a pressure event));
recording the time-varying spatial pressure distribution that defines the occurrence (¶ [0033] as used herein, a spatial pressure profile includes a plurality of values representing pressure at a plurality of locations (e.g., on a two-dimensional surface, or in a three-dimensional space) at any given time. Likewise, a temporal pressure profile includes a plurality of values representing pressure at a plurality of times on a given pressure sensor that represents a single location, point or pixel (this is equivalent to a time-varying spatial pressure distribution that defines an occurrence of a pressure event));
using at least some of the time-varying spatial pressure distribution to generate a  second pressure profile (FIG. 1, ¶ [0032] in step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors. If an array of pressure sensors is employed, in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component.);
and using the pressure profile to identify the user (FIG. 1, Step 104, match between the features of the measured pressure profile and features of the previously obtained pressure profile, if there is matched the user is identified and authenticated as a registered user , ¶ [0035] The features that are extracted from the pressure profile essentially serve as a digital signature of the user and the process of comparing the features of the measured pressure profile to the stored pressure profile is essentially a process of verifying a digital signature).
While Wang teaches: ¶ [0038] “In some implementations more sophisticated algorithms may be used to perform the feature extraction and comparison process. Examples of such algorithms include, but are not limited to, various classification algorithms (e.g., Linear discriminant analysis, Quadratic discriminant analysis, Maximum entropy classifier, Decision trees, decision lists, Kernel estimation and K-nearest-neighbor algorithms, Naive Bayes classifier, Neural networks, Perceptrons, Support vector machines, Gene expression programming) and clustering algorithms (e.g., Categorical mixture models, Deep learning methods, Hierarchical clustering (agglomerative or divisive), K-means clustering and Kernel principal component analysis (Kernel PCA)).”
Wang does not explicitly teach: updating a model using the second pressure profile, the model having been previously trained using the first pressure profile.
However, in a related field, Zhang teaches: updating a model using the second pressure profile, the model having been previously trained using the first pressure profile (FIGS 4 -5, ¶ [0037] “however, for each subsequently obtained signature pressure map, the configuration process 400 updates the signature template (or signature model) by applying the particular machine learning model (or machine learning algorithm), artificial neural network, or modeling thereby training the signature model for the identified user, such that the signature template (or signature model) reflects the most recently received configuration signature (task 412)”; ¶ [0041] “…In an exemplary embodiment, when the input signature matches the signature template (or signature model), the authentication process 500 updates the signature template (or signature model) to reflect the authenticated input signature (task 518), in a similar manner as set forth above in the context of FIG. 4 (e.g., task 412)”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Zhang  by including: updating a model using the second pressure profile, the model having been previously trained using the first pressure profile in order to reflects the most recently received configuration signature and achieve a dynamic authentication process over time as disclosed by Zhang in ¶ [0037]. 
Wang in view of Zhang does not explicitly teach: the pressure acquisition system comprising a pressure- resistive fabric positioned between a flexible conductive ground plane and n electrical contact grid, the electrical contract grid comprising a plurality of electrically isolated pressure sensors, each pressure sensor within the plurality of pressure sensors being electrically insulated from each other.
However, in a related field, Son teaches: : the pressure acquisition system comprising a pressure- resistive fabric positioned between a flexible conductive ground plane and n electrical contact grid, the electrical contract grid comprising a plurality of electrically isolated pressure sensors, each pressure sensor within the plurality of pressure sensors being electrically insulated from each other (FIG. 4, ¶ [0035] “The capacitive tactile sensor of the invention may further include a first deformable conductive shield layer 150 [a flexible conductive ground plane] separated from either the drive electrode layer 120 or the sense electrode layer 110 [an electrical contact grid] by a first compressible dielectric layer 140 [pressure- resistive fabric]. The conductive shield layer 150 may be made using various suitable conductive materials such as conductive cloth, copper, silver, gold, conductive rubber or silicone, or aluminum film.” ¶ [0037] “At least one of the drive electrode layer 120 or the sense electrode layer 110 in turn may include a plurality of individual electrodes [electrically insulated], for example arranged as rows and columns. Each row or column may in turn include a plurality of individual electrodes in turn comprising three or more parallel fine conductors.”

    PNG
    media_image1.png
    335
    806
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang and Zhang   to incorporate the teachings of Son  by including: a pressure- resistive fabric positioned between a flexible conductive ground plane and an electrical contact grid in order to improve reliability of  
Wang in view of Zhang and Son does not explicitly teach: the plurality of pressure sensors having a first subset of sensors operable at a first sensitivity and a second subset of sensors operable at a second sensitivity that is different from the first sensitivity.
However, in a related field, Afentakis teaches: the plurality of pressure sensors having a first subset of sensors operable at a first sensitivity and a second subset of sensors operable at a second sensitivity that is different from the first sensitivity (FIG. 13, ¶ [0075] “Thus, in this way, the plurality of sensing elements 1303 each have a first sensitivity and the plurality of sensing elements 1304 each have a second sensitivity. This means that each plurality of sensing elements can be configured to have a particular property to include the flexibility of the sensing array.” ¶ [0076] For example, in an embodiment, the first plurality of sensing elements can be sensitive primarily to low forces, and the second plurality of sensing elements can be sensitive primarily to high forces to give a variation across a sensing array. This can effectively extend the dynamic range of the array.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang, Zhang and Son to incorporate the teachings of Afentakis by including: the plurality of pressure sensors having a first subset of sensors operable at a first sensitivity and a second subset of sensors operable at a second sensitivity that is different from the first sensitivity in order to extend the dynamic range of the sensor array. 

Regarding claim 2:
Wang in view of Zhang, Son and Afentakis teaches: the method of claim 1 as applied above.
Wang further teaches: further comprising identifying one or more patterns in model to authenticate or identify the user in connection with at least one of an electronic commercial transaction, an Internet of Things (IoT) device, an automotive device, an identity and access management (IAM), or a robotic or high functioning touch sensing device (FIG. 1, ¶ [0034] In step 102, various features (patterns) may be extracted or otherwise determined from a pressure profile; ¶ [0035] The features that are extracted from the pressure profile essentially serve as a digital signature of the user and the process of comparing the features of the measured pressure profile to the stored pressure profile is essentially a process of verifying a digital signature; ¶ [0039] If the identity is authenticated in step 106, a service may be provided, a message may be displayed or transmitted, a program may be executed. For example, a computer file may be opened, a system may be logged in, data may be transmitted (e.g., emails, financial data)).
Regarding claim 3, 
Wang in view of Zhang, Son and Afentakis teaches: the method of claim 1 as applied above
Wang further teaches: further comprising associating the second pressure profile with a user gesture (FIGS. 1-4, ¶ [0036] in step 103, comparing the (at least one) feature of the pressure profile to the (at least one) feature of a previously obtained, stored pressure profile of the user may be accomplished using any suitable algorithm. For example, the profile may include several pressure peak locations, and the predefined profile may include several predefined pressure peaks at the predefined locations; ¶ [0042] FIG. 3 shows exemplary features determined from the pressure profile in FIG. 2. The features may include location 301 of a pressure peak, distance 302 between two pressure peaks, an angle 303 between lines connecting neighboring pressure peaks, an area 304 enclosed by lines connecting neighboring pressure peaks
Note: current pending application discloses ¶ [0042]… In embodiments, sets of digital pixel data may be processed in certain data structures that store one or more characteristics representative of one or more user postures or gestures within the process of exerting pressure, such as twisting, tilting, curling, or rotating a finger at a certain angle or range of angles, applying more or less pressure at certain regions or segments, etc.,).
Regarding claim 4:
Wang in view of Zhang, Son and Afentakis teaches: the method of claim 1 as applied above
Wang further teaches further comprising comparing the one or more patterns within the updated model to patterns that have been obtained in a training phase to obtain a comparison result (FIG. 1, ¶ [0036] In step 103, comparing the (at least one) feature of the pressure profile to the (at least one) feature of a previously obtained, stored pressure profile of the user may be accomplished using any suitable algorithm; 
Regarding claim 5:
Wang in view of Zhang, Son and Afentakis teaches: the method of claim 4 as applied above.
Wang further teaches: further comprising, based on the comparison result, calculating a likelihood that the one or more patterns are associated with the user (FIG. 1, step 104, ¶ [0030] if the one or more features match the one or more features of a previously obtained pressure profile of the user to within a predefined threshold in step 104, the user is authorized and/or authenticated in step 106).
Regarding claim 6:
 Wang in view of Zhang teaches: the method of claim 1 as applied above
Wang further teaches: the method of claim 1, wherein the time-varying spatial pressure distribution emulates a multi-dimensional pressure sensor (¶ [0033] as used herein, a spatial pressure profile includes a plurality of values representing pressure at a plurality of locations (e.g., on a two-dimensional surface, or in a three-dimensional space) at any given time. Likewise, a temporal pressure profile includes a plurality of values representing pressure at a plurality of times on a given pressure sensor that represents a single location, point or pixel.).
Regarding claim 9:
Wang teaches: a pressure sensing system for authenticating a user (¶ [0018] In accordance with another aspect of the methods, techniques, devices and systems shown herein, an electronic device is provided. The electronic device includes a processor, a display or touchpad and a computer-readable storage medium. The display or touchpad includes an array having a plurality of pressure sensors. The pressure sensors are configured to output an electrical signal to the processor based on a pressure applied thereon. The computer-readable storage medium has instructions recorded thereon);
the pressure sensing system comprising: 
a storage device that stores a plurality of pressure patterns of a user, the plurality of pressure patterns  (FIG. 1, ¶ [0031] the previously obtained pressure profile may be treated as a known pressure profile of the user. The previously obtained pressure profile may be stored in a database that includes previously obtained pressure profiles of other users. (See also ¶ [0062]-¶ [0064]);
a set of pressure sensors that, in response to an occurrence of a user exerting pressure on a surface area coupled to the set of pressure sensors, outputs pressure sensor data (¶ [0032] In step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors.);
one or more processors that, in response to receiving the pressure sensor data, generate a time-varying spatial pressure distribution, which defines the occurrence, to generate a pressure profile that identifies the user (FIG. 1, ¶ [0032] In step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors. If an array of pressure sensors is employed, in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component; ¶ [0035] The features that are extracted from the pressure profile essentially serve as a digital signature of the user and the process of comparing the features of the measured pressure profile to the stored pressure profile is essentially a process of verifying a digital signature. (See ¶ [0062]-¶ [0063]));
Wang does not explicitly teach: storing a plurality of pressure patterns being periodically generated over time; a model generator coupled to receive the plurality of pressure patterns and generate a model used to authenticate the user based on pressure sensor readings subsequent to the model being generated; and wherein the model generator uses the new pressure profile to update the model used to authenticate the user.
However, Zhang teaches: storing a plurality of pressure patterns being periodically generated over time; a model generator coupled to receive the plurality of pressure patterns and generate a model used to authenticate the user based on pressure sensor readings subsequent to the model being generated; and wherein the model generator uses the new pressure profile to update the model used to authenticate the user (FIG. 1, Processing module 106 and Database 110; FIGS 4 -5, ¶ [0037] “however, for each subsequently obtained signature pressure map, the configuration process 400 updates the signature template (or signature model) by applying the particular machine learning model (or machine learning algorithm), artificial neural network, or modeling technique to each subsequently obtained normalized signature pressure map, thereby training the signature model for the identified user, such that the signature template (or signature model) reflects the most recently received configuration signature (task 412)” in order to update the pressure signature templates or models, they must be stored periodically every time a new reading is obtained from the sensor; ¶ [0041] …In an exemplary embodiment, when the input signature matches the signature the authentication process 500 updates the signature template (or signature model) to reflect the authenticated input signature (task 518), in a similar manner as set forth above in the context of FIG. 4 (e.g., task 412))
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Zhang  by including: storing a plurality of pressure patterns being periodically generated over time; a model generator coupled to receive the plurality of pressure patterns and generate a model used to authenticate the user based on pressure sensor readings subsequent to the model being generated; and wherein the model generator uses the new pressure profile to update the model used to authenticate the user in order to reflects the most recently received configuration signature and achieve a dynamic authentication process over time as disclosed by Zhang in ¶ [0037]. 
Wang in view of Zhang does not explicitly teach: the pressure acquisition system comprising a pressure- resistive fabric positioned between a flexible conductive ground plane and n electrical contact grid, the electrical contract grid comprising a plurality of electrically isolated pressure sensors, each pressure sensor within the plurality of pressure sensors being electrically insulated from each other.
However, in a related field, Son teaches: : the pressure acquisition system comprising a pressure- resistive fabric positioned between a flexible conductive ground plane and n electrical contact grid, the electrical contract grid comprising a plurality of electrically isolated pressure sensors, each pressure sensor within the plurality of pressure sensors being electrically insulated from each other (FIG. 4, ¶ [0035] “The capacitive tactile sensor of the invention may further deformable conductive shield layer 150 [a flexible conductive ground plane] separated from either the drive electrode layer 120 or the sense electrode layer 110 [an electrical contact grid] by a first compressible dielectric layer 140 [pressure- resistive fabric]. The conductive shield layer 150 may be made using various suitable conductive materials such as conductive cloth, copper, silver, gold, conductive rubber or silicone, or aluminum film.” ¶ [0037] “At least one of the drive electrode layer 120 or the sense electrode layer 110 in turn may include a plurality of individual electrodes [electrically insulated], for example arranged as rows and columns. Each row or column may in turn include a plurality of individual electrodes 
    PNG
    media_image1.png
    335
    806
    media_image1.png
    Greyscale
in turn comprising three or more parallel fine conductors.”

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang and Zhang   to incorporate the teachings of Son  by including: a pressure- resistive fabric positioned between a flexible conductive ground plane and an electrical contact grid in order to improve reliability of  
Wang in view of Zhang and Son does not explicitly teach: the plurality of pressure sensors having a first subset of sensors operable at a first sensitivity and a second subset of sensors operable at a second sensitivity that is different from the first sensitivity.
However, in a related field, Afentakis teaches: the plurality of pressure sensors having a first subset of sensors operable at a first sensitivity and a second subset of sensors operable at a second sensitivity that is different from the first sensitivity (FIG. 13, ¶ [0075] “Thus, in this way, the plurality of sensing elements 1303 each have a first sensitivity and the plurality of sensing elements 1304 each have a second sensitivity. This means that each plurality of sensing elements can be configured to have a particular property to include the flexibility of the sensing array.” ¶ [0076] For example, in an embodiment, the first plurality of sensing elements can be sensitive primarily to low forces, and the second plurality of sensing elements can be sensitive primarily to high forces to give a variation across a sensing array. This can effectively extend the dynamic range of the array.”).
Regarding claim 10: 
Wang in view of Zhang, Son and Afentakis teaches: the pressure sensing system of claim 9 as applied above.
Wang further teaches: the pressure sensing system according to claim 9, wherein the one or more processors cause the time-varying spatial pressure distribution to be recorded as a time-varying pressure profile (FIG. 1, ¶ [0032] In step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component).
Regarding claim 11:
Wang in view of Zhang, Son and Afentakis teaches: the pressure sensing system of claim 9 as applied above.
Wang further teaches: wherein the one or more processors use one or more patterns in the pressure profile as a biometric identifier to authenticate the user (¶ [0030] According to an embodiment, a method for authorizing and/or authenticating a user is schematically depicted in FIG. 1. The method includes measuring a pressure profile of the user in step 101; determining one or more features from the pressure profile in step 102; comparing the one or more features to one or more features of a previously obtained pressure profile of the user in step 103; if the one or more features match the one or more features of a previously obtained pressure profile of the user to within a predefined threshold in step 104, the user is authorized and/or authenticated in step 106; if the one or more features do not match the one or more features of the previously obtained pressure profile of the user to within the predefined threshold in step 104, the user is not authorized and/or authenticated in step 105).
Regarding claim 20:
 Wang in view of Zhang, Son and Afentakis teaches: the pressure sensing system of claim 9 as applied above.
Wang further teaches: wherein the one or more processors convert at least some of the pressure sensor data to motion data (FIGS 2-4, ¶ ¶ [0041]-[0043], ¶ [0041] FIG. 2 shows, as contour diagrams, a pressure profile including values 210 representing pressure at a plurality of locations at a time T1, values 220 representing pressure at a plurality of locations at a time T2, and values 230 representing pressure at a plurality of locations at a time T3. In 210, three pressure peaks, 211, 212 and 213 may be identified. In 220, the three pressure peaks 211, 212 and 213 become (e.g., moved to) pressure peaks 221, 222 and 223, respectively. In 230, the three pressure peaks 221 and 223 become (e.g., moved to) pressure peaks 231 and 233, respectively; the pressure peak 222 disappears; and a new pressure peak 234 appears; (when sensed pressure profile changes location overtime, it represents motion data)).
Claims 7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG-Pub. US 20160239652) in view of Zhang (PG-Pub. US 20110050394), Son (PG-Pub. US 20170010707), Afentakis (PG-Pub. US 20200371633), and Daniel Rosenberg (PG-Pub. US 20170322674), hereinafter Rosenberg.
Regarding claim 7:
Wang in view of Zhang, Son, and Afentakis teaches: the method of claim 1 as applied above. 
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein the time-varying spatial pressure distribution is measured in real-time.
However, in a related field, Rosenberg teaches: wherein the time-varying spatial pressure distribution is measured in real-time (¶ [0020] multiple touch pressure or force-sensing relative to a force-sensing apparatus refers to the ability of a computing system using touch-based sensors to distinguish and independently track multiple touches exerted in real-time against the sensing apparatus).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang to incorporate the teachings of Rosenberg by including: wherein the time-varying spatial pressure distribution is measured in real-time in order to enable computing appliance operators to use multiple hands and fingers and other objects such as a styli to provide input and enable multiple users to simultaneously interact with the sensor apparatus.
Regarding claim 16:
Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 9 as applied above.
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein the set of pressure sensors comprises capacitive pressure sensors.
However, Rosenberg teaches: wherein the set of pressure sensors comprises capacitive pressure sensors (¶ [0193] the present invention may be applied to a wide variety of variable impedance array (VIA) touch sensor technologies such as pressure sensors, capacitance sensors, optical sensors, photo-sensitive sensors, and RF-based sensor technologies).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang to incorporate the teachings of Rosenberg by including: wherein the set of pressure sensors comprises capacitive pressure sensors in order to sense different types of materials (skin, 
Regarding claim 17:
 Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 9 as applied above.
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein some or all of the set of pressure sensors comprises an electrical contact that defines a voltage divider circuit.
However, Rosenberg teaches: wherein some or all of the set of pressure sensors comprises an electrical contact that defines a voltage divider circuit (¶ [0294] the set of interpolating resistors which interconnect the interpolating electrodes in between the driven active electrode and the neighboring active electrodes, which are grounded, form a series of voltage dividers; ¶ [0297] because the voltage divider circuit between the columns and the current divider between the rows both behave linearly, the current contribution from each sensing element is additive).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang to incorporate the teachings of Rosenberg by including: wherein some or all of the set of pressure sensors comprises an electrical contact that defines a voltage divider circuit in order to enable the interpolating property of the sensors.


Regarding claim 18:
Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 9 as applied above.
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein some or all of the set of pressure sensors are arranged in regions of differing spatial density.
However, Rosenberg teaches: wherein some or all of the set of pressure sensors are arranged in regions of differing spatial density (¶ [0191] … For example, a sensor configuration in which the VIA further comprises physical columns electrically coupled to physical rows via a pressure-sensitive sensor element located at the intersections of the physical columns and the physical rows is anticipated wherein the pressure-sensitive sensor element is present in only a subset of the intersections to form a shaped sensor array. This permits a reduction in overall VIA sensor manufacture and creates the possibility of custom sensor applications and shapes/physical configurations which in some circumstances may have varying degrees of sensor density across the VIA array).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang to incorporate the teachings of Rosenberg by including: wherein some or all of the set of pressure sensors are arranged in regions of differing spatial density in order to generate a two or three dimensional pressure profile of a user's pressure signature that uniquely identifies the user more efficiently.


Regarding claim 19:
Wang in view of Zhang, Son, Afentakis and Rosenberg teaches: the pressure sensing system according to claim 18 as applied above. 
Rosenberg further teaches: wherein the regions of differing spatial density are arranged based on an expected level of pressure (¶ [0191]… For example, a sensor configuration in which the VIA further comprises physical columns electrically coupled to physical rows via a pressure-sensitive sensor element located at the intersections of the physical columns and the physical rows is anticipates wherein the pressure-sensitive sensor element is present in only a subset of the intersections to form a shaped sensor array. This permits a reduction in overall VIA sensor manufacture and creates the possibility of custom sensor applications and shapes/physical configurations which in some circumstances may have varying degrees of sensor density across the VIA array. ¶ [0202] the VIA (0112) may utilize a resistive or capacitive array consisting of rows and columns of sensor elements that may be arranged in a conventional orthogonal orientation, or in some circumstances, the VIA (0112) may be configured wherein the row/columns are not orthogonal to each other (as depicted in the example illustrated in FIG. 7 (0700). The VIA (0112) has interlinked impedance columns (IIC) (0113) and interlinked impedance rows (IIR) (0114) at its edges that may be configured to electrically connect, stimulate, or sense two or more columns/rows (via internal electrical column/row nodes within the (IIC) (0113) and (IIR) (0114)) in various configurations of connectivity).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang and wherein the regions of differing spatial density are arranged based on an expected level of pressure in order to achieve a reduction in overall VIA sensor manufacture and create the possibility of custom sensor applications and shapes/physical configurations.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG-Pub. US 20160239652) in view of Zhang (PG-Pub. US 20110050394), Son (PG-Pub. US 20170010707), Afentakis (PG-Pub. US 20200371633), and Majid Sarrafzadeh (PG-Pub. US 20140157911), hereinafter Sarrafzadeh.
Regarding claim 12:
 Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 9 as applied above. 
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein some or all of the set of pressure sensors comprise a fabric that has an electrical resistance that varies depending on an amount of force exerted on the fabric.
However, in a related field, Sarrafzadeh teaches: wherein some or all of the set of pressure sensors comprise a fabric that has an electrical resistance that varies depending on an amount of force exerted on the fabric (FIG. 2, ¶ [0057] In some embodiments, a textile sensor sheet can be implemented using textile fibers (e.g., synthetic or natural fibers) that are individually coated with an electrically conductive material, such as an electrically conductive polymer or a polymer with electrically conductive additives dispersed therein, and then knitted, woven, interlaced, bonded, or otherwise combined to form the sensor sheet.)
wherein some or all of the set of pressure sensors comprise a fabric that has an electrical resistance that varies depending on an amount of force exerted on the fabric  in order to achieve reliable sensing elements for monitoring applications because of their flexibility, light weight, and cost-effectiveness.
Regarding claim 13:
Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 12 as applied above. 
Sarrafzadeh further teaches: wherein the fabric comprises a piezoresistive material (FIG. 2, ¶ [0057] Textile sensor array 100 can be implemented using a textile sensor sheet that exhibits a piezoresistive effect, namely an electrical resistance of the sensor sheet varies in response to an applied force or pressure).
Regarding claim 14:
Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 9 as applied above. 
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein some or all of the set of pressure sensors are arranged in an N x M sensor matrix.
However, Sarrafzadeh teaches: wherein some or all of the set of pressure sensors are arranged in an N x M sensor matrix (¶ [0060] Each intersection of a top conductive bus and a bottom conductive bus sandwiches a portion of the textile sensor sheet, thereby forming a pressure an array of pressure sensors is formed as an M.times.N matrix of pressure sensors). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang to incorporate the teachings of Sarrafzadeh by including: wherein some or all of the set of pressure sensors are arranged in an N x M sensor matrix in order to configure a sensor array with any desired size to achieve a more efficient way to generate a two or three dimensional pressure profile of a user's pressure signature that uniquely identifies the user.
Regarding claim 15:
 Wang in view of Zhang, Son, and Afentakis teaches: the pressure sensing system according to claim 9 as applied above. 
Wang in view of Zhang, Son, and Afentakis does not explicitly teach: wherein some or all of the set of pressure sensors are spatially distributed in a predetermined pattern.
However, Sarrafzadeh teaches: wherein some or all of the set of pressure sensors are spatially distributed in a predetermined pattern (FIG. 2, ¶ [0059]-[0060]: the conductive buses of top layer 200 are oriented relative to the conductive buses of bottom layer 204 so as to cross over one another at crossing points or intersections. In the illustrated embodiment, the conductive buses of top layer 200 are substantially orthogonal to the conductive buses of bottom layer 204, although other crossing angles are contemplated).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang in view of Zhang to incorporate the teachings of Sarrafzadeh by including: wherein some or all of the set of  in order to configure a sensor array with any desired size/shape to achieve a more efficient way to generate a two or three dimensional pressure profile of a user's pressure signature that uniquely identifies the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                         
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665